Case 1:14-cv-01485-GAM Document 370 Filed 12/20/19 Page 1 of 1 PageID #: 8761



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE


GIGI JORDAN,                                        :
                                                    :
         Plaintiff/Counterclaim-Defendant,          :              CIVIL ACTION
                                                    :              No. 14-1485
                      v.                            :
                                                    :
RAYMOND A. MIRRA, JR.                               :
                                                    :
         Defendant/Counterclaim-Plaintiff.          :



McHUGH, J.                                                                   December 20, 2019

                                            ORDER

       This 20th day of December, 2019, because I have concluded that Defendant/

Counterclaim-Plaintiff has “incurred” attorneys’ fees and costs expended to defend against this

and the related action (ECFs 368, 369), it is hereby ORDERED that the motion for sanctions

filed by Plaintiff/Counterclaim-Defendant (ECF 364) is DENIED.



                                                         /s/ Gerald Austin McHugh
                                                    Gerald Austin McHugh
                                                    United States District Judge
